DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 7, filed May 2022, with respect to the newly added limitations of the movable member not being present in Buck have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pegrum or alternatively Pegrum in view of Scheininger.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16-22, 24, 30, 32, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pegrum (GB 1312377).
Regarding Claim 16: Pegrum discloses a support device (couch 5, column 44, and compound slide 6 of Pegrum) that is connectable to a positioning system (overhead suspension system 4 of Pegrum), the patient support device comprising: a patient support region, comprising a front area (see top surface of couch 5 of Pegrum) which defines a support plane for supporting and/or contacting a patient (see Fig. 2 of Pegrum showing couch 5) and an underside area substantially facing away from the front area (unshown by Pegrum but the surface beneath top surface of couch 5 of Pegrum), wherein the patient support region comprises a movable member defining at least part of the front area, the movable member being configured to be moved in such a manner that a patient's position within the patient support device can be changed (see holes 52, 54, and 56 enabling the couch 5 to move to different positions with respect to the column 44 of Pegrum); and a coupling region (68 of Pegrum forming a coupling region) that is configured to be coupled to the positioning system (see at least Fig. 2 of Pegrum), wherein the support plane at least partially extends between the coupling region and the underside area (see portion 68 of Pegrum being above the top surface of the couch 5 which is above the underside of the couch 5).
Regarding Claim 17: Pegrum discloses the patient support device according to claim 16, wherein the patient support region comprises at least one of a seating area and a laying area (see the couch 5 of Pegrum).  
Regarding Claim 18: Pegrum discloses the support device according to claim 16, when the patient support region comprises at least one of a patient seat and a patient couchtop (see patient couch top 5 of Pegrum).  
Regarding Claim 19: Pegrum discloses the support device according to claim 16, wherein the coupling region is arranged in such a manner that it can be projected intoU.S. Serial No. 16/323,684 Page 3 the front area of the patient support region, and wherein said projection takes place along an axis extending substantially orthogonally to the support plane (see the position of element 68 relative to the top of the couch 5 of Pegrum).  
Regarding Claim 20: Pegrum discloses the support device according to claim 16, wherein the coupling region and patient support region are connected by a connecting region (elements 44, 46, 48 of Pegrum forming a connecting region) which, at least partially extends at an angle to the support plane (see at least Fig. 2 of Pegrum).  
Regarding Claim 21: Pegrum discloses the patient support device according to claim 16, wherein the patient support device or at least the connecting region is at least one of substantially C-, bow- and arc-shaped and/or defines a polygonal profile having at least one open side region (see elements 48, 46, 48 forming a polygonal profile having at least one open side region or a C-shape).
Regarding Claim 22: Pegrum discloses the patient support device according to claim 16, wherein the connecting region comprises at least one area which is permeable for at least one of medical radiotherapy radiation and medical imaging radiation, said area comprising a through-hole (see the through-hole formed between elements 48 of Pegrum).
Regarding Claim 24: Pegrum discloses the patient support device according to claim 16, wherein the movable member is configured to at least partially support a patient and, wherein the movable member comprises at least part of a seating and/or laying area of the patient support region (see couch 5 of Pegrum).  
Regarding Claim 30: Pegrum discloses the patient support device arrangement, comprising a patient positioning system connected to the patient support device, and in particular wherein the positioning system is ceiling mounted (see Fig. 2 of Pegrum) and/or comprises at least one of a multi-joint robot and a linear axis (see Fig. 2 of Pegrum).  
Regarding Claim 32: Pegrum discloses the patient support device according to claim 16, wherein the movable member is displaceable within the support plane relative to the connecting region (see the holes 52, 54, and 56 which enable linear displacement of the couch 5 relative to the connecting region).  
Regarding Claim 34: Pegrum discloses the patient support device according to claim 19, wherein the coupling region can be projected into the front side of the patient support region on a top side thereof (see at least Fig. 2 of Pegrum).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-22, 24, 30, 32, 34 (alternatively), 31, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegrum (GB 1312377) in view of Scheininger et al. (US 3,751,028), hereinafter referred to as Scheininger.
Regarding Claim 16: Pegrum discloses a support device (couch 5, column 44, and compound slide 6 of Pegrum) that is connectable to a positioning system (overhead suspension system 4 of Pegrum), the patient support device comprising: a patient support region, comprising a front area (see top surface of couch 5 of Pegrum) which defines a support plane for supporting and/or contacting a patient (see Fig. 2 of Pegrum showing couch 5) and an underside area substantially facing away from the front area (unshown by Pegrum but the surface beneath top surface of couch 5 of Pegrum), wherein the patient support region comprises a movable member defining at least part of the front area, the movable member being configured to be moved in such a manner that a patient's position within the patient support device can be changed (see holes 52, 54, and 56 enabling the couch 5 to move to different positions with respect to the column 44 of Pegrum); and a coupling region (68 of Pegrum forming a coupling region) that is configured to be coupled to the positioning system (see at least Fig. 2 of Pegrum), wherein the support plane at least partially extends between the coupling region and the underside area (see portion 68 of Pegrum being above the top surface of the couch 5 which is above the underside of the couch 5).
Scheininger teaches a patient support (table plate 4 of Scheininger) comprising a movable member (see plates 8 and 9 of Scheininger) configured to be moved in such a manner that a patient's position within the patient support device can be changed (see at least Col. 2, lines 16-27 of Scheininger which teaches that the supporting plates 7, 8, 9 are removable from the frame and can be shifted by guides 10 to 15 upon the beams 8 and 9). 
One having ordinary skill in the art before the effective filing date would have found it obvious to modify the patient support region of Pegrum to include a movable configuration as taught by Scheininger for the purpose of enabling adjustment of the patient table for supporting people of different sizes as well as enabling imagining of different body parts (see at least col.1, lines 31-50 of Scheininger). 
Regarding Claim 17: Pegrum in view of Scheininger make obvious the patient support device according to claim 16, wherein the patient support region comprises at least one of a seating area and a laying area (see the couch 5 of Pegrum).  
Regarding Claim 18: Pegrum in view of Scheininger make obvious the support device according to claim 16, when the patient support region comprises at least one of a patient seat and a patient couchtop (see patient couch top 5 of Pegrum).  
Regarding Claim 19: Pegrum in view of Scheininger make obvious the support device according to claim 16, wherein the coupling region is arranged in such a manner that it can be projected intoU.S. Serial No. 16/323,684 Page 3 the front area of the patient support region, and wherein said projection takes place along an axis extending substantially orthogonally to the support plane (see the position of element 68 relative to the top of the couch 5 of Pegrum).  
Regarding Claim 20: Pegrum in view of Scheininger make obvious the support device according to claim 16, wherein the coupling region and patient support region are connected by a connecting region (elements 44, 46, 48 of Pegrum forming a connecting region) which, at least partially extends at an angle to the support plane (see at least Fig. 2 of Pegrum).  
Regarding Claim 21: Pegrum in view of Scheininger make obvious the patient support device according to claim 16, wherein the patient support device or at least the connecting region is at least one of substantially C-, bow- and arc-shaped and/or defines a polygonal profile having at least one open side region (see elements 48, 46, 48 forming a polygonal profile having at least one open side region or a C-shape).
Regarding Claim 22: Pegrum in view of Scheininger make obvious the patient support device according to claim 16, wherein the connecting region comprises at least one area which is permeable for at least one of medical radiotherapy radiation and medical imaging radiation, said area comprising a through-hole (see the through-hole formed between elements 48 of Pegrum).
Regarding Claim 24: Pegrum in view of Scheininger make obvious the patient support device according to claim 16, wherein the movable member is configured to at least partially support a patient and, wherein the movable member comprises at least part of a seating and/or laying area of the patient support region (see couch 5 of Pegrum and Fig. 1 of Scheininger).  
Regarding Claim 30: Pegrum in view of Scheininger make obvious the patient support device arrangement, comprising a patient positioning system connected to the patient support device, and in particular wherein the positioning system is ceiling mounted (see Fig. 2 of Pegrum) and/or comprises at least one of a multi-joint robot and a linear axis (see Fig. 2 of Pegrum).  
Regarding Claim 31: Pegrum in view of Scheininger make obvious the patient support device according to claim 16, wherein the movable member is longitudinally displaceable relative to a remainder of the patient support region for adjusting a length of the patient support region (see at least Col. 1, lines 31-50 and Col. 2, lines 9-27 of Scheininger).  
Regarding Claim 32: Pegrum in view of Scheininger make obvious the patient support device according to claim 16, wherein the movable member is displaceable within the support plane relative to the connecting region (see the holes 52, 54, and 56 which enable linear displacement of the couch 5 relative to the connecting region of Pegrum as well as Col. 1, lines 31-50 and Col. 2, lines 9-27 of Scheininger).  
Regarding Claim 33: Pegrum in view of Scheininger make obvious the patient support device according to claim 16, wherein the patient support region further comprises: edge regions (double beam 5 of Scheininger) extending from the connecting region (as modified by the combination of Pegrum and Scheininger); and guide structures (guides 15 of Scheininger) connecting the movable member to the edge regions such that the movable member is displaceable relative to the edge regions and within the support plane (see at least Col. 1, lines 31-50 and Col. 2, lines 9-27 of Scheininger).  
Regarding Claim 34: Pegrum discloses the patient support device according to claim 19, wherein the coupling region can be projected into the front side of the patient support region on a top side thereof (see at least Fig. 2 of Pegrum).

Claims 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegrum in view of Saracen et al. (US 2005/0228255), hereinafter referred to as Saracen or alternatively Pegrum in view of Scheininger and Saracen.
Regarding Claim 25: Pegrum discloses the patient support device according to claim 16, wherein the patient support device comprises at least one movement instruction device for receiving operator inputs for moving the patient support device by way of the positioning system. Pegrum does not explicitly disclose a movement instruction device although a patient support device attachable to a robotic arm as taught by Pegrum would necessarily have some sort of command system in order to operate.    
Saracen teaches a handheld remote control unit 200 which provides controls to manually adjust the patient’s position, and status indicators related to the table motions (see paragraph [0058] of Saracen). One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize a remote control unit as taught by Saracen to control the robotic arm of Pegrum to change the positions of the patient support platform. 
Regarding Claim 27: Pegrum discloses the support device according to claim 16, Copied from 16475710 on 09/06/2019ATTY DOCKET WW-028329 US PCT Page 5 but does not explicitly teach wherein the patient support device comprises at least one display device that is configured to display information to at least one of an operator of the patient support device and the patient being accommodated in the patient support device.  
However, Saracen teaches a display for displaying informational messages to the user (see at least paragraph [0062] of Saracen).
One having ordinary skill in the art at the time the invention was filed would find it obvious to add a display device to the invention of Pegrum for the purpose of displaying information to a user.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegrum in view of Naylor et al. (US 2010/0069920), hereinafter referred to as Naylor or alternatively Pegrum in view of Scheininger and Naylor.
Regarding Claim 26: Pegrum discloses the patient support device according to claim 16, but does not disclose wherein the patient support device comprises at least one patient monitoring system, and in particular wherein said patient monitoring system is configured to acquire information for monitoring at least one of a position of the patient and movements of the patient.  
However, Naylor teaches a motion tracking system which can be used to track a patient so that a controller can detect a misalignment of the treatment target caused by patient’s movement by comparing position of the treatment target with the LINAC and generate motion command signals for implementing corrective motions of the robotic treatment delivery system for aligning the treatment target with respect to the radiation treatment source (see at least paragraph [0058]-[0061] of Naylor). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to use a patient monitoring system with the invention of Pegrum for the purpose of enabling detection and correction of misalignment of the patient relative to the imagining/operating devices. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegrum in view of Henderson et al. (US 2016/0073978), hereinafter referred to as Henderson or alternatively Pegrum in view of Scheininger and Henderson.
Regarding Claim 28: Pegrum discloses the support device according to claim 16, but does not disclose wherein the patient support device comprises at least one detection system for detecting at least one of a predetermined target in the surrounding and a deformation state of the patient support region under a patient's load, and in particular wherein the detection system comprises an optical detection system which, for example, is arranged at or adjacent to the underside area of the patient support region.  
However, Henderson teaches a detection system comprising an optical detection system for detecting a predetermined target (see at least paragraph [0058] of Henderson which teaches a camera 76 or other optical detection device mounted in an appropriate place in the treatment room within the work envelope of the robot, e.g, the camera 769 may be mounted in the floor of the treatment room) for the purpose of enabling automatic docking of a patient to the system.
One having ordinary skill in the art at the time the invention was filed would find it obvious to utilize an optical detection system with the invention of Pegrum for aid in determining patient positioning and enabling docking of the patient to the system.  

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pegrum in view of Brunker et al. (US 2011/0107515), hereinafter referred to as Brunker or alternatively Pegrum in view of Scheininger in view of Brunker.
Regarding Claim 29: Pegrum discloses the support device according to claim 16, but does not disclose wherein the patient support device further comprises at least one internal channel for accommodating connecting lines, and in particular wherein said internal channel is configured to at least partially shield the connecting lines from the environment.  
However, Brunker teaches a patient support device comprising internal channels (118 of Brunker) which house connecting lines (wiring 119 of Brunker) and configured to at least partially shield the connecting lines from the environment (see at least paragraph [0044] of Brunker). 
One having ordinary skill in the art at the time the invention was filed would find it obvious to include channels for connecting lines in Pegrum’s invention as taught by Brunker for the purpose of protecting the connecting lines and to ensure proper functioning (see at least paragraph [0044] of Brunker).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. It is noted that by using the word “region” to describe the features of the invention, the claims are exceedingly broad. The Examiner has selected one of the best references to reject the claims but notes that due to the breadth of the claims other references could be relied upon in the future. Some of the most relevant additional references have been cited for potential future use. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/A.L.B/Examiner, Art Unit 3673                                                                                                                                                                                                        
/ERIC J KURILLA/Primary Examiner, Art Unit 3619